In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-12-0166-CV
                              ________________________

                          TRAVIS HAZLEWOOD, APPELLANT

                                            V.

                             S. GARY WERLEY, APPELLEE



                         On Appeal from County Court at Law No. 1
                                   Tarrant County, Texas
              Trial Court No. 2011-000239-1, Honorable Don Pierson, Presiding


                                      May 8, 2013

                     ORDER ON NOTICE OF BANKRUPTCY
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Appellant, Travis Hazlewood, perfected this appeal from the trial court’s summary

judgment in favor of Appellee, S. Gary Werley. The clerk’s record and briefs have been

filed and this appeal was submitted on the briefs for consideration on February 18,

2013.
       On April 10, 2013, Hazlewood filed a Suggestion of Bankruptcy in this Court. He

indicates that on March 22, 2013, he filed a petition for bankruptcy under chapter 13 of

the United States Bankruptcy Code in Case No. 13-41109-DML. The petition is pending

in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth

Division.


       Pursuant to 11 U.S.C. § 362, an automatic stay is imposed prohibiting the

continuation of any judicial action or proceeding against a debtor. Per Rule 8.2 of the

Texas Rules of Appellate Procedure, this appeal is suspended.           For administrative

purposes, the appeal is removed from this Court’s docket and abated. Any documents

filed subsequent to the bankruptcy petition will remain pending until such time as the

appeal is reinstated.


       The parties are directed to take appropriate action to advise the Clerk of this

Court of any change in the status of Hazlewood’s bankruptcy proceeding which would

affect this appeal. The appeal will be reinstated upon proper showing that the stay has

been lifted or terminated by the United States Bankruptcy Court for the Northern District

of Texas, Fort Worth Division. A certified copy of the order lifting or terminating the stay

must be attached to that motion. See Tex. R. App. P. 8.3(a).


                                                 Per Curiam




                                             2